Citation Nr: 1427677	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-31 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 23, 2009 for service-connected diabetes mellitus type II and entitlement to a rating in excess of 20 percent on and after October 23, 2009.  

2.  Entitlement to an initial rating in excess of 30 percent prior to February 1, 2013 for posttraumatic stress disorder (PTSD) with dysthymic disorder and entitlement to an initial rating in excess of 50 percent on and after February 1, 2013.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The January 2010 rating decision granted service connection for PTSD with dysthymic disorder and assigned an initial rating of 30 percent, effective September 29, 2009.  A March 2013 rating decision assigned an initial rating of 50 percent for the PTSD with dysthymic disorder, effective February 1, 2013.  Accordingly, staged ratings have been created and the Board characterized the issue as it appears on the title page of this decision.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  With respect to the diabetes mellitus type II, the September 2009 rating decision continued the 10 percent rating.  However, in a June 2010 rating decision, a 20 percent rating was assigned for the diabetes mellitus type II, effective October 23, 2009.  Staged ratings have been created and the issue has been characterized as shown on the title page of this decision.  Id.  

The Veteran has claimed that he is unemployable due to his service-connected PTSD with dysthymic disorder, which is currently on appeal before the Board.  Therefore, the issue of entitlement to a TDIU has been included as an issue on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but is best analyzed as a request for an appropriate disability rating, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation).

In a March 2013 document, the Appeals Management Center (AMC) inferred the issue of whether the Veteran has hypertension that was permanently aggravated by diabetes and the issue was transferred to the RO for appropriate action.  

In an October 2013 informal hearing presentation, the Veteran's representative requested that the Board refer the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.  Review of the claims file shows that the claim for entitlement to service connection for erectile dysfunction was denied by a February 2014 rating decision.  The evidence at this time does not reflect a notice of disagreement with respect to the rating decision.  38 C.F.R. § 20.201 (2013).  As such, the Board will not refer the issue to the Agency of Original Jurisdiction (AOJ) for development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A February 2013 VA examination report shows that the Veteran reported that he received Social Security disability benefits for medical problems since 2012.  Neither the Social Security Administration (SSA) decision nor the records upon which that decision was based are associated with the claims file.  These records may contain evidence relevant to the issues on appeal.  On remand, the SSA records must be requested and associated with the record.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Next, with respect to the service-connected diabetes mellitus II, the medical evidence of record is unclear as to whether the Veteran has diabetic retinopathy, which is recognized as a complication of diabetes mellitus type II.  See February 2013 VA Disability Benefits Questionnaire (DBQ) for diabetes mellitus.  Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).  An April 2010 VA treatment record noted mild retinopathy; however, subsequent records indicated that the Veteran did not have retinopathy.  A January 2013 VA treatment record stated: "NIDDM s retinopathy, OU// Continue care with PCP.  Monitor 1 year with teleretinal."  However, the February 2013 VA examination report made no mention of diabetic retinopathy.  On remand, the Veteran should be afforded a VA examination to determine the existence and severity of any diabetic retinopathy present.  

The Board's December 2012 remand requested that the Veteran be provided a VA examination to determine the current nature and severity of his PTSD with dysthymic disorder.  The examiner was asked to express an opinion as to whether it is at least as likely as not that the Veteran's PTSD with dysthymic disorder rendered him unemployable.  The examiner opined: "The veteran's psychiatric condition alone does not impair his ability to engage in physical and sedentary forms of employment."  The examiner did not provide a rationale for the opinion.  The Board finds the examiner's opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the VA examiner's opinion did not comply with the Board's December 2012 remand instruction, the Board must remand for a new opinion.  In requesting an opinion, the Board finds that an opinion addressing all service-connected disabilities would be appropriate in this case.  But see Geib v. Shinseki, 733 F.3d 1350 (2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.").  The Veteran's representative stated that TDIU has been raised and commented on the Veteran's recently service-connected peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left upper extremity.  In light of the evidence of record, the Board will remand for an opinion regarding whether the Veteran's service-connected disabilities, in combination, render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2013); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).

As noted above, the issue of entitlement to a TDIU is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the Veteran must be provided a notification letter and an application for entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Request any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If there is a negative response, such should be documented in the claims file and the Veteran notified accordingly.

2.  Send the Veteran a notification letter with respect to the issue of entitlement to a TDIU, to include a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

3.  Schedule the Veteran for a VA examination with respect to retinopathy.  The claims file must be made available for review and the examiner must document that such a review was accomplished.  Any indicated studies and tests must be accomplished.  Following an examination of the Veteran, the examiner must address the following:  

Address whether the Veteran has diabetic retinopathy.  The examiner is directed to consider the January 2013 VA treatment report diagnosis of diabetic retinopathy.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   

If present, the report must include the pertinent findings related to the diabetic retinopathy.  

A rationale must be provided for any opinion reached.  

4.  Schedule the Veteran for a VA examination with respect to his claim for entitlement to a TDIU.  The claims file must be made available for review and the examiner must document that such a review was accomplished.  

Express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, considered in combination, render the Veteran unable to secure or follow a substantially gainful occupation.  

In providing the above opinion, consider the Veteran's past employment history and educational background in expressing the above opinion.  In addition, consider the Veteran's statements regarding his reasons for ending his prior employment reportedly due to his symptoms of PTSD with dysthymic disorder including violence and dislike of being around others.  

A rationale must be provided for any opinion expressed.  

5.  Following any development indicated in light of the actions above, readjudicate the issues on appeal of entitlement to a TDIU, entitlement to a higher initial rating for PTSD, and entitlement to an increased rating for diabetes mellitus, with consideration of  all residuals of the service-connected diabetes mellitus type II, to include diabetic retinopathy if appropriate.  If any benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative and allow for an appropriate amount of time for a response.  The case should then be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

